DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 10/13/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,581,662 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner's Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Andrew Harry on 10/13/2020 and 3/16/2021.
The application has been amended as follows: 
For claims:
In Claim 8, replace “method” with --- circuitry --- in line 1.
In claim 16, replace “;” with --- . --- in line 5.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1, 10 and 11 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the document ZHANG JIAN ET AL: "Downlink Non-Orthogonal Multiple Access (NOMA) Constellation Rotation" and the invention patented in Pat. No. US 2010/120467. 
The improvement comprises:
ZHANG JIAN ET AL is considered as the closest prior art that teaches method of transmitting a wireless signal corresponding to a data input, the method comprising:
generating, from the data input, a quadrature signal comprising a real component "I" signal and an imaginary component "Q" signal, the I and Q signals providing In and Qn values for each transmission unit (Fig.2, section III.A);
rotating the quadrature signal by an angle to provide signal space diversity thereby generating rotated I and Q signals (section III.A.1); and interleaving the rotated I and Q signals (section III.A.2), wherein the real and imaginary parts are sent through independent channels (section III.A.2).


The idea is to interleave digital data carried in each OFDM symbol across more than one OFDM symbol (n OFDM symbols) (para.56).  Long enough time interleaving is performed so that the interfering cellular noise burst energy is spread (preferably evenly) across symbols (para.56).  When selecting what is "long enough" the cellular TDMA time slot structure is taken into account.  The time interleaver is selected to be at least as long as one cellular burst cycle or transmission cycle period, e.g., one TDMA period (para.56).  In the case of GSM, the TDMA period is a TDMA frame whose length equals the length of 8 time slots, that is, around 4.615 ms (para.56). The amount of OFDM symbols across which the digital data in these symbols (and interfering energy) is spread depends on the length of the OFDM symbols.  With short symbols more symbols should be used in the time interleaver (para.57).

With regard Claims 1 and 10, ZHANG JIAN ET AL in view of US 2010/120467 fails to teach the limitation of "interleaving the rotated I and Q signals to leave a gap of at least L transmission units between n and Qn values for each of the transmission units n of the plurality of transmission units, wherein L is selected to be equal to or greater than an expected maximum size, measured in transmission units, of a possible colliding wireless signal." as recited in claims 1 and 10, respectively.

With regard Claim 11, ZHANG JIAN ET AL in view of US 2010/120467 fails to teach the limitation of "wherein the de-interleaving is configured to re-order the split In and Qn values to attempt to recover pre-interleaving I and Q signals, wherein the interleaving function introduces a gap of at least L transmission units between corresponding preinterleaved In and Qn values for each of the transmission units and wherein L is selected to be equal to or greater than an expected maximum size, measured in transmission units, of a possible colliding wireless signal." as recited in claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) Cai et al.(Multi-dimensional SCMA Codebook Design Based on Constellation Rotation and Interleaving, 2016 IEEE) is cited because they are put 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633